Pish, J.
1. Where one took a deed to land to secure a debt and gave bond to reconvey upon its payment, and thereafter transferred the written obligation of the debtor to another, at the same time also conveying to the assignee the title to the land described in the security deed, and subsequently such assignee brought suit aud recovered a general judgment against the debtor, and filed and had recorded a deed conveying the land to him, and then caused it to be levied upon and sold, such judgment was entitled to the fund arising from the sale in preference to an older judgment rendered after the security deed was executed. McAlpin v. Bailey, 76 Ga. 687.
2 In a contest between the two judgments over the fund realized at .the sheriff’s sale, it was not a valid objection to the introduction in evidence of the deed reconveying the land to the judgment debtor that the verdict upon which the judgment in favor of the holderof the security deed was based did not set forth a special lien upon the land, where the existence of such lien was shown by other competent evidence in the case. Coleman v. Slade, 75 Ga. 61; McAlpin v. Bailey, supra.
Argued March 16,—
Decided April 10, 1900.
Motion to distribute money. Before Judge Henry. Floyd superior court. July term, 1899.
Henry Walker, for plaintiff in error.
Wright & Hamilton, contra.
3. The assignee of the written obligation of the debtor to pay the money and of the title conveyed by the deed given to secure its payment took all the rights of the assignor andall the remedies for enforcing the same. Hunt v. New Eng. Mortg. Sec. Co., 92 Ga. 720.

Judgment affirmed.


All the Justices concurring.